1
2
3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5    TRENT HENRICKSON,                                    Case No. 3:19-cv-00110-MMD-WGC
6                                          Plaintiff,                     ORDER
7           v.
8    STATE OF NEVADA, et al.,
9                                      Defendants.
10
11         Plaintiff, a pro se prisoner, previously filed multiple applications to proceed in forma

12   pauperis, and submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1-1,

13   4, 5, 6.) The Court has not yet screened the Complaint. Before the Court is Plaintiff’s

14   motion for voluntary dismissal. (ECF No. 7.) Under Federal Rule of Civil Procedure

15   41(a)(1), a plaintiff may dismiss an action without a court order by filing “a notice of

16   dismissal before the opposing party serves either an answer or a motion for summary

17   judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court will grant Plaintiff’s motion to

18   voluntarily dismiss this action because no responsive pleading has been filed in this case,

19   and dismiss this action without prejudice.

20         It is therefore ordered that the motion for voluntary dismissal (ECF No. 7) is

21   granted. It is further ordered that all other pending motions (ECF Nos. 4, 5, 6) are denied

22   as moot.

23         It is further ordered that this action is dismissed in its entirety without prejudice.

24   The Clerk of the Court is directed to enter judgment accordingly and close this case.

25         DATED THIS 18th day of April 2019.

26
27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28
